United States Court of Appeals
                      For the First Circuit


No. 12-2523

                      ARKEL BALLARDO CASTRO,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on August 16, 2013 is amended
as follows:

     On page 8, line 4 insert brackets so that they enclose the
following phrase in the block quotation: [in 8 U.S.C. §
1252(a)(2)(D)].

     On page 10, lines 16-17, "Rosario, 627 F.3d 58" is changed to
"Rosario v. Holder, 627 F.3d 58 (2d Cir. 2010)".